Exhibit 10.50

 

FIRST AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT AND CONSENT

 

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND CONSENT (this
“First Amendment”) is made and entered into as of the 27th day of April, 2012,
by and among CASELLA WASTE SYSTEMS, INC., a Delaware corporation (the “Parent”),
its Subsidiaries listed on Schedule 1 to the Amended and Restated Credit
Agreement, dated as of March 18, 2011 (as the same may be amended and in effect
from time to time, the “Credit Agreement”) (together with the Parent,
collectively, the “Borrowers”), the Lenders party thereto, and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

 

WHEREAS, the Borrowers have requested that each of the Lenders agree, and
Lenders constituting “Required Lenders” under the terms of the Credit Agreement
are willing to agree, on the terms and subject to the conditions set forth
herein, to make certain amendments to the Credit Agreement in connection with
the Parent’s contemplated issuance of preferred stock, the potential sale or
closure of MERC and certain other matters;

 

WHEREAS, the Borrowers have also requested that the Administrative Agent and the
Required Lenders consent to the purchase by the Parent or one or more
Subsidiaries of the Parent of a business, whether in the form of an asset
acquisition or a stock acquisition, of one or more solid waste companies
(collectively, the “Target”), as more particularly described in the transaction
summary and overview and related materials (collectively, the “Transaction
Summary”) provided to the Administrative Agent and the Lenders by the Parent
(the “Target Acquisition”) on or about April 17, 2012, and Lenders constituting
“Required Lenders” under the terms of the Credit Agreement are willing to
consent, on the terms and subject to the conditions set forth herein, to the
Target Acquisition;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.                                      Definitions; Loan Document.  Capitalized
terms used herein without definition shall have the meaning assigned to such
terms in the Credit Agreement.  This First Amendment shall constitute a Loan
Document for all purposes of the Credit Agreement and the other Loan Documents.

 

2.                                      Amendments to Section 1.01 (Defined
Terms) of the Credit Agreement.  Section 1.01 of the Credit Agreement is hereby
amended by:

 

(i)                                     Inserting the following definitions in
the appropriate alphabetical order:

 

““Additional Debt Raise” means (i) in the event that the Parent has consummated
an Additional Equity Raise on or prior to March 1, 2014: the

 

1

--------------------------------------------------------------------------------


 

incurrence by the Parent and the other Borrowers on or before March 1, 2014 of
Indebtedness (not including, for purposes of this calculation, Committed Loans)
in the form of a term loan B issued pursuant to Section 2.14 or otherwise in the
form of Indebtedness permitted by Section 7.03(j)(ii) or Section 7.03(k), in
each case having a maturity date occurring at least 91 days after March 18,
2016, in an aggregate amount at least equal to $125,000,000 (less the amount by
which the aggregate gross cash proceeds of all Equity Issuances consummated
prior to or contemporaneously with such Additional Debt Raise exceeds
$100,000,000); and (ii) in the event that the Parent has failed to consummate an
Additional Equity Raise on or prior to March 1, 2014: the incurrence by the
Parent and the other Borrowers on or before March 1, 2014 of Indebtedness (not
including, for purposes of such calculation, Committed Loans) in the form of a
term loan B issued pursuant to Section 2.14 or otherwise in the form of
Indebtedness permitted by Section 7.03(j)(ii) or Section 7.03(k), in each case
having a maturity date occurring at least 91 days after March 18, 2016, in an
aggregate amount at least equal to $200,000,000 (less (x) in the event the
Target Acquisition has not been consummated, the aggregate gross cash proceeds
of all Equity Issuances consummated prior to or contemporaneously with such
Additional Debt Raise and (y) in the event the Target Acquisition has been
consummated, the aggregate gross cash proceeds of all Equity Issuances
consummated prior to or contemporaneously with such Additional Debt Raise in
excess of $25,000,000).”

 

““Additional Equity Raise” means one or more Equity Issuances pursuant to which
the Parent has received at least $100,000,000 in aggregate gross cash proceeds.”

 

““Deemed Liquidation Event” means, with respect to any Preferred Stock of any
Person, a merger, consolidation, share exchange, reorganization, sale, license
or other disposition of assets, sale of Equity Interests or other transaction,
event or series of transactions or events, in each case, that, by the terms of
such Preferred Stock, is deemed to be a liquidation or dissolution of such
Person or constitutes a “change of control” or comparable term.”

 

““Equity Issuance” means the issuance after the First Amendment Date by the
Parent of Qualified Preferred Stock, common stock or a combination of the
foregoing (whether in the form of shares, warrants or a combination of the
foregoing) in one or more transactions.”

 

““Equity Related Purchase Obligation” means, with respect to any Person, every
obligation of such Person to purchase, redeem, retire or otherwise acquire for
value or make any other payment (other than a PIK Dividend) in respect of
(a) any Equity Interests of any class issued by such Person or (b) any rights
measured by the value of such Equity Interests.”

 

““First Amendment” means that certain First Amendment to Amended and Restated
Credit Agreement and Consent, dated as of April 27th, 2012, among

 

--------------------------------------------------------------------------------


 

the Borrowers, the Administrative Agent and Lenders constituting Required
Lenders.”

 

““First Amendment Date” means April 27th, 2012.”

 

““Grandfathered Non-Qualified Preferred Stock” means any Preferred Stock of the
Parent constituting Qualified Preferred Stock upon the earlier of the issuance
of any shares thereof or the fixing of the terms thereof, that subsequently
ceases to constitute Qualified Preferred Stock solely as a result of the
extension of the Maturity Date.”

 

““MERC” means Maine Energy Recovery Company, Limited Partnership.”

 

““MERC Transaction” means the Disposition by the Borrowers of all or
substantially all of the assets or all of the Equity Interests of MERC, and/or
the closure and discontinuation of the operations of MERC.”

 

““Non-Qualified Preferred Stock” means (i) any Preferred Stock of the Parent
(x) that by its terms or otherwise is mandatorily redeemable, redeemable at the
option of the holder or holders thereof or subject to any other payment
obligation (upon acceleration or otherwise, and including any obligation to pay
dividends or other distributions) prior to the date that is six months following
the Maturity Date, in each case, whether in cash, securities or other property,
other than (1) Qualified PIK Dividends thereon or (2) subject to clause
(y) below, payments or distributions thereon upon a liquidation or dissolution
of the Parent or a Deemed Liquidation Event, or (y) the terms of which, as set
forth in the Parent’s certificate of incorporation, fail to provide that (1) any
redemption thereof, in whole or in part, whether such redemption is at the
Parent’s option or at the option of the holder or holders thereof or upon the
happening of a specified event, or (2) any payment or distribution thereon upon
a liquidation or dissolution of the Parent or a Deemed Liquidation Event is, in
each case, subject to the terms of the Parent’s senior credit facilities
(including, unless otherwise provided in such senior credit facilities, the
repayment in full in cash of the obligations thereunder prior to or simultaneous
with, and as a condition precedent to, any such redemption, payment or
distribution); (ii) any Preferred Stock of the Parent issued in contravention of
Section 7.19; or (iii) any Preferred Stock of any Person other than the Parent.”

 

““PIK Dividend” means, with respect to any Preferred Stock of any Person, any
dividend or other distribution accrued, declared or paid on or in respect of
such Preferred Stock in accordance with its terms, which dividend or other
distribution (i) consists entirely of Equity Interests of such Person or
(ii) accrues but does not become payable unless and until the occurrence of
(x) the liquidation or dissolution of such Person or a Deemed Liquidation Event
or (y) a redemption of such Preferred Stock (such dividend or distribution
described in this clause (ii) being an “Accruing Dividend”).”

 

--------------------------------------------------------------------------------


 

““Preferred Stock” means, with respect to the Equity Interests of any Person,
all of the shares of capital stock of any class of such Person other than common
stock (i) that is denominated as “preferred stock” or the like, (ii) that
otherwise is preferred with respect to the payment of dividends, or as to the
distribution of assets upon any voluntary or involuntary liquidation or
dissolution of such Person, over shares of Equity Interests of any other class
of such Person, or (iii) that is subject to redemption by such Person at its
option or at the option of the holder or holders thereof or is mandatorily
redeemable upon the happening of a specified event.”

 

““Qualified PIK Dividend” means a PIK Dividend (x) consisting entirely of
(i) Qualified Preferred Stock, Grandfathered Non-Qualified Preferred Stock or
common stock of the Parent, (ii) warrants for any of the foregoing or (iii) any
combination of any of the foregoing, or (y) in the form of an Accruing
Dividend.”

 

““Qualified Preferred Stock” means any Preferred Stock issued by the Parent that
is not Non-Qualified Preferred Stock.”

 

““Target Acquisition” has the meaning specified therefor in the First
Amendment.”

 

““2005 Fame Bonds” means the $3,600,000 Finance Authority of Maine Solid Waste
Disposal Revenue Bonds (Casella Waste Systems, Inc. Project) Series 2005R-1 and
issued under the Indenture, dated as of December 1, 2005 (as modified from time
to time) between the Finance Authority of Maine and U.S. Bank National
Association, successor to LaSalle Bank National Association, as trustee.”

 

(ii)                                  Amending and restating the definition of
“Applicable Control Percentage” in its entirety as follows:

 

““Applicable Control Percentage” means the lowest of (i) 49%, (ii) the
percentage of voting power that gives rise to a “change of control” (or similar
defined term) under any Senior Subordinated Debt or Second Lien Notes
outstanding at any time (including any permitted refinancing or replacements of
such Senior Subordinated Debt or Second Lien Notes), (iii) the percentage of
voting power that gives rise to a Deemed Liquidation Event under the terms of
any Preferred Stock of the Parent, and (iv) the percentage of voting power that
gives rise to a “change of control” (or similar defined term) under any other
Indebtedness of the Parent or any other Borrowers in excess of the Threshold
Amount, provided that such “change of control” would permit the holder or
holders of such Indebtedness to accelerate the maturity thereof.”

 

(iii)                               Amending and restating clause (d) contained
in the definition of “Change of Control” in its entirety as follows:

 

“(d)                           (i) a “change of control” or any comparable term
under, and as defined in, any Subordinated Debt, the Senior Subordinated Debt
Documents or

 

--------------------------------------------------------------------------------


 

the Second Lien Notes Documents (or any replacements or refinancing of any
thereof) shall have occurred, or (ii) a Deemed Liquidation Event under the terms
of any Preferred Stock of the Parent shall have occurred.”

 

(iv)                              Amending and restating the definition of
“Consolidated Adjusted Net Income” in its entirety as follows:

 

““Consolidated Adjusted Net Income” means, for any period, Consolidated Net
Income (or Loss) plus, (a) to the extent deducted in calculating Consolidated
Net Income (or Loss) and without duplication, (i) the non-recurring, non-cash
write-off of debt issuance expenses related to the refinancing of Indebtedness
under the Existing Credit Agreement (including, without limitation, the
repayment of the term loan B thereunder) and the 2003 Senior Subordinated Debt
Refinancing in an aggregate amount not to exceed $10,000,000, (ii) non-recurring
extraordinary charges related to the FCR Disposition in an aggregate amount not
to exceed $5,000,000, (iii) transaction costs for acquisitions and development
projects which are expensed rather than capitalized (as a result of applying
FASB Rule 141 treatment to such transaction costs); (iv) non-cash losses in
connection with asset sales, asset impairment charges and the abandonment of
assets in an aggregate amount not to exceed $35,000,000 (calculated without
giving effect to the aggregate amount of such non-cash losses incurred in
connection with the MERC Transaction) from and after the Closing Date;
(v) non-cash losses resulting from the sale or other Disposition of the assets
or Equity Interests of MERC or the closure and discontinuation of the operations
of MERC in an aggregate amount not to exceed $42,000,000 from and after the
Closing Date; (vi) non-cash stock-based compensation expenses under the
Borrowers’ employee share-based compensation plans; (vii) non-cash charges in
connection with the declaration or payment of PIK Dividends; (viii) all other
non-cash charges reasonably acceptable to the Administrative Agent; (ix) cash
charges in connection with the MERC Transaction in an aggregate amount not to
exceed $3,000,000 from and after the Closing Date; (xi) the non-recurring,
non-cash write-off of debt issuance expenses related to the refinancing of the
Second Lien Notes in an aggregate amount not to exceed $6,000,000; (xi) cash
premium payments in connection with the early redemption and refinancing of the
Second Lien Notes in an aggregate amount of up to $11,000,000; and minus (b) to
the extent included in the calculation of Consolidated Net Income (or Loss) and
without duplication: (i) non-cash extraordinary gains on the sale of assets
including non-cash gains on the sale of assets outside the ordinary course of
business, and (ii) non-cash extraordinary gains resulting from the application
of FAS 133.”

 

(v)                                 Amending the definition of “Consolidated
EBITDA” by restating the first sentence thereof in its entirety as follows:

 

““Consolidated EBITDA” means, for any period, Consolidated Adjusted Net Income
plus, to the extent that such charge was deducted in determining Consolidated
Adjusted Net Income in the relevant period and without duplication,

 

--------------------------------------------------------------------------------


 

(a) interest expense (including accretion expense, original issue discount and
costs in connection with the early extinguishment of debt) for such period;
(b) income taxes for such period; (c) amortization expense for such period; and
(d) depreciation expense and depletion expense for such period; provided that in
the event that MERC is accounted for as a discontinued operation in accordance
with GAAP, EBITDA for the operating assets that are the subject of the MERC
Transaction and attributable to the 12-month period prior to the date of the
MERC Transaction shall be included in the calculation of Consolidated EBITDA
solely for the purposes of calculating the financial covenants set forth in
Sections 7.11(b) and 7.11(c) and determining the Applicable Rate, in each case
as at the end of the first fiscal quarter during which the Borrowers consummate
such MERC Transaction or in which MERC is required to be treated as a
discontinued operation (and for the three subsequent measurement dates), but for
all other purposes hereunder shall be excluded from Consolidated EBITDA.”

 

(vi)                              Amending the definition of “Consolidated Total
Funded Debt” by inserting the following language immediately after clause
(a)(iv) thereof:

 

“and (v) (x) Equity Related Purchase Obligations in respect of Non-Qualified
Preferred Stock (including, for avoidance of doubt, Grandfathered Non-Qualified
Preferred Stock) and (y) commencing on the date that is twelve months prior to
the maturity of such Equity Related Purchase Obligations (assuming for this
purpose the demand or exercise, if applicable, by the requisite holder or
holders on the earliest date provided therefor), Equity Related Purchase
Obligations in respect of Qualified Preferred Stock,”

 

(vii)                           Amending the definition of “Consolidated Total
Interest Expense” by restating clause (d) thereof in its entirety as follows:
“(d) dividends (including PIK Dividends) on Preferred Stock (if any) paid by the
Borrowers and, to the extent deducted in calculating Consolidated Net Income (or
Loss), the costs and expenses incurred by the Borrowers in connection with the
issuance of Preferred Stock, in each case that are required by GAAP to be
treated as interest expense”.

 

(viii)                        Amending and restating the definition of
“Distribution” in its entirety as follows:

 

““Distribution” means the declaration or payment of any dividend or other
distribution (whether in cash, securities or other property) on or in respect of
any Equity Interest of any Person, other than Qualified PIK Dividends and
dividends payable solely in shares of common stock of such Person; the purchase,
redemption, defeasance, retirement or other acquisition, cancellation or
termination of any Equity Interests of such Person, directly or indirectly
through a Subsidiary of such Person or otherwise and whether in the form of
increases in the liquidation value of such Equity Interests (excluding increases
in the liquidation value of Qualified Preferred Stock pursuant to the accrual of
dividends thereon in accordance with its terms) or otherwise (including the
setting apart of assets for a sinking or other analogous fund to be used for
such purpose); or the return of

 

--------------------------------------------------------------------------------


 

capital by any Person to its shareholders, partners or members (or the
equivalent thereof) as such.”

 

(ix)                              Amending and restating the definition of
“Excluded Asset Disposition” in its entirety as follows:

 

““Excluded Asset Disposition” means (i) the sale of inventory by any Borrower or
Non-Borrower Subsidiary (with such inventory to include solid waste,
recycleables and other byproducts of the wastestream collected by the Borrowers
and the Non-Borrower Subsidiaries), (ii) the licensing of intellectual property,
(iii) the disposition or replacement of equipment of the Borrowers or the
Non-Borrower Subsidiaries that has become worn out, obsolete or damaged or
otherwise unsuitable for use in connection with the business of the Borrowers
and the Non-Borrower Subsidiaries, (iv) Permitted Investments, (v) Permitted
Liens, (vi) solely in connection with Equipment Financing Indebtedness permitted
under Section 7.03(e), assignments to lessors or other counterparties under
contracts evidencing such Equipment Financing Indebtedness of rights to
alterations to the applicable leased equipment to the extent such alteration is
deemed to be part of the leased property by the express terms of such contract
and such alteration is required by applicable law or a governmental body or
(vii) solely in connection with Equipment Financing Indebtedness permitted under
Section 7.03(e), the sale, immediately upon (and in connection with) the
purchase thereof by the Borrowers, to the third party lessor under a equipment
lease, of the equipment that is the subject of the applicable permitted
Equipment Financing Indebtedness, and, in each case (other than the foregoing
clauses (iv) and (v)) in the ordinary course of business consistent with past
practices.”

 

(x)                                 Amending the definition of “Indebtedness” by
(A) restating clause (h) thereof in its entirety as follows: “(h) every Equity
Related Purchase Obligation of such Person,” and (B) restating clause (y) of the
last paragraph thereof as follows: “any Equity Related Purchase Obligation shall
be (i) in the case of any obligation to purchase, redeem, retire or otherwise
acquire for value, the maximum fixed redemption or purchase price thereof that
is payable upon a mandatory redemption or purchase of such equity, or a
redemption or purchase of such equity at the option of the holder or holders,
inclusive of any accrued and unpaid dividends to be comprised in such redemption
or purchase price, and (ii) in the case of any other payment obligation, the
stated or determinable amount thereof or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith based upon the principles set forth in this paragraph”.

 

(xi)                              Amending and restating clause (b) contained in
the definition of “Restricted Payment” in its entirety as follows:

 

“(b) payment by any Borrower or Non-Borrower Subsidiaries to (i) such Borrower’s
or such Non-Borrower Subsidiary’s shareholders (or other equity holders), or
(ii) any Affiliate of such Borrower or such Non-Borrower Subsidiary

 

--------------------------------------------------------------------------------


 

or any Affiliate of such Borrower’s or such Non-Borrower Subsidiary’s
shareholders (or other equity holders), in each case of this clause (b), other
than to another Borrower and other than Qualified PIK Dividends and dividends
payable solely in shares of common stock”.

 

3.                                      Amendment to Section 2.07 (Repayment of
Loans) of the Credit Agreement.  Section 2.07(a) of the Credit Agreement is
amended to read in its entirety as follows:

 

“(a)                           Committed Loans.  The Borrowers shall repay to
the Revolving Lenders on the Maturity Date the aggregate principal amount of all
Committed Loans outstanding on such date; provided, that if the Borrowers fail
to consummate the Additional Debt Raise and refinance the Second Lien Notes in
full (including principal, interest, premium and other amounts due thereunder
and the fees, costs and expenses of such Additional Debt Raise) on or before
March 1, 2014 (using, at the Borrower’s election, proceeds of (i) the Additional
Debt Raise, (ii) any Additional Equity Raise, (iii) the proceeds of any other
Equity Issuance, (iv) subject to Section 5.04, Loans under this Agreement
(including, without limitation, under Section 2.14 hereof) and/or (v) other
Indebtedness having a maturity date occurring at least 91 days after the
Maturity Date and permitted under Section 7.03(j) or (k)), the Maturity Date
shall automatically be deemed to be March 31, 2014 and all amounts outstanding
under the Committed Loans, plus accrued and unpaid interest thereon, and all (if
any) other amounts payable in connection therewith and with the Aggregate
Commitments, shall be due and payable in full on March 31, 2014.

 

4.                                      Amendment to Section 2.14 (Accordion
Advances) of the Credit Agreement.  Section 2.14(a) of the Credit Agreement is
hereby amended by amending the two provisos contained therein to read in their
entirety as follows:

 

“provided that the aggregate amounts so requested under clauses (i) and
(ii) above after the date hereof (excluding any such amounts to the extent used
to prepay term loans or replace Revolving Commitments) shall not exceed
$182,500,000 (or in the event that the Parent fails to consummate an Additional
Equity Raise, $200,000,000 solely in connection with the exercise of an
Accordion Advance in the form of a new term loan B the proceeds of which are
used to refinance the Second Lien Notes (including related premium, fees costs
and expenses) in accordance with Section 2.07(a)); and provided, further, that,
after giving effect to any such Accordion Advance, the sum of the Total Facility
Amount shall not at any time exceed $410,000,000 (or, as applicable pursuant to
the foregoing proviso, $427,500,000) in the aggregate (minus any and all
permanent reductions of the Aggregate Commitments previously voluntarily
effected by the Borrowers pursuant to Section 2.06 or prepayments of any term
loan advanced hereunder from time to time and then outstanding (other than in
connection with a replacement term loan or a replacement revolving credit
facility under this Section 2.14))”

 

--------------------------------------------------------------------------------


 

5.                                      Amendment to Section 2.14 (Accordion
Advances) of the Credit Agreement.  Section 2.14(a) of the Credit Agreement is
hereby further amended by deleting the last paragraph thereof and replacing it
with the following:

 

“Any Accordion Advance will be subject to pricing (including original issue
discount), interest, fees, and (if a term loan) amortization and optional and
mandatory prepayment based on the then-current market for borrowers with similar
credit profiles and ratings as mutually agreed to by the Borrowers, the
Administrative Agent and the Lenders providing commitments for such Accordion
Advance, as set forth in any applicable Conforming Amendment (defined below).”

 

6.                                      Amendment to Section 2.14 (Accordion
Advances) of the Credit Agreement.  Section 2.14(f) of the Credit Agreement is
hereby amended by adding the following at the end thereof:

 

“Further, for the avoidance of doubt, provisions relating to optional
prepayment, mandatory prepayment, amortization (provided, that the final
maturity of any term loans is not earlier than the Maturity Date) and pricing
(including original issue discount) shall not be deemed to be new or amended
covenants or events of default and accordingly, may be included in a Conforming
Amendment as mutually agreed to by the Borrowers, the Administrative Agent and
the Lenders providing commitments for such term loans, and the applicable
Conforming Amendment may give effect to such terms without the consent of the
Required Lenders.”

 

7.                                      Amendment to Section 5.04 (Use of
Proceeds) of the Credit Agreement.  The first sentence of Section 5.04 of the
Credit Agreement is hereby amended to read in its entirety as follows:

 

“The proceeds of the Loans shall be used (a) to refinance the existing
Indebtedness of the Borrowers under the Existing Credit Agreement, and (b) for
working capital, Permitted Acquisitions and other general corporate purposes
(including Sub Debt Repayments (to the extent permitted under Sections 7.14 and
7.16), Second Lien Repayments (subject to the following sentence) or payments of
the Obligations).  For the avoidance of doubt, in no event shall the Borrower
request or use any Committed Loans to effect any Second Lien Repayments unless
and until the Parent has consummated an Additional Equity Raise.”

 

8.                                      Amendment to Section 6.15 (Notice of
Default or Material Adverse Effect) of the Credit Agreement. Section 6.15 of the
Credit Agreement is hereby amended by restating clause (c) in the first sentence
thereof in its entirety as follows: “(c) any event which would give rise to an
obligation of the Borrowers to prepay, redeem or repurchase any of the Second
Lien Notes, the Senior Subordinated Debt or any Preferred Stock.”

 

9.                                      Amendment to Section 7.02 (Investments)
of the Credit Agreement.  Section 7.02 of the Credit Agreement is hereby amended
by restating clause (i) thereof in its entirety as

 

--------------------------------------------------------------------------------


 

follows: “(i) Investments in the form of (x) Permitted Acquisitions permitted
pursuant to Section 7.04(a), (y) Indebtedness permitted under Section 7.03 when
incurred and solely to the extent that such Indebtedness continues to be
permitted under Section 7.03 and (z) Excluded Asset Dispositions and other
Dispositions permitted under Section 7.04(b)”.

 

10.                               Amendment to Section 7.02 (Investments) of the
Credit Agreement.  Section 7.02 of the Credit Agreement is hereby amended by
restating clause (y) in the first proviso of clause (j) thereof in its entirety
as follows: “(y) to the extent that the Borrowers have received dividends or
distributions in cash from any Excluded Subsidiary or Foreign Subsidiary in
connection with any such Investment or have received Net Cash Proceeds in
connection with the Disposition of any such Investment, the amount of such cash
or Net Cash Proceeds shall, without duplication, reduce the amount of the
outstanding Investments under this clause (y) by an amount not to exceed the
original amount of such Investment”.

 

11.                               Amendment to Section 7.02 (Investments) of the
Credit Agreement.  Section 7.02 of the Credit Agreement is hereby amended by
inserting at the end of clause (j) thereof the following new parenthetical:

 

“(it being agreed, however, for purposes of this clause (j), that if, as of the
date any Investment is made in an Excluded Subsidiary or Foreign Subsidiary (or,
if earlier, the date of any commitment to make such Investment), the ratio of
(a) Consolidated Total Funded Debt as of such date to (b) Consolidated EBITDA
for the four consecutive fiscal quarters ended immediately prior to such date,
in each case on a pro forma basis both before and after giving effect to such
Investment, is less than 3.75 to 1.00, then the Investment Basket shall be
deemed to be $60,000,000, provided, however, that if, after such date, such
ratio is equal to or exceeds 3.75 to 1.00, then the Investment Basket shall
revert to $50,000,000, it being acknowledged, however, that the Borrowers shall
not be in breach of this provision due to any Investment that was made, or is
the subject of a legally binding commitment made, under such higher basket)”

 

12.                               Amendment to Section 7.03 (Indebtedness) of
the Credit Agreement.  Section 7.03 of the Credit Agreement is hereby amended by
replacing the reference to “Schedule 7.03” in clause (e) thereof with a
reference to “part B of Schedule 7.03”. Schedule 7.03B to the Credit Agreement,
in the form delivered on the Closing Date, is attached hereto as Annex 1.

 

13.                               Amendment to Section 7.03 (Indebtedness) of
the Credit Agreement.  Section 7.03 of the Credit Agreement is hereby further
amended by restating clauses (n) and (o) thereof in their entirety as follows:

 

“(n) Equity Related Purchase Obligations of the Parent in respect of Qualified
Preferred Stock or Grandfathered Non-Qualified Preferred Stock;

 

“(o) Indebtedness with respect to IRBs; provided, that IRBs are only permitted
under this clause (o) to the extent that the Borrower is the recipient, directly
or indirectly, of the proceeds of such IRB and owns or operates the project
financed thereby (provided, however, that Indebtedness in an aggregate principal
amount

 

--------------------------------------------------------------------------------


 

not to exceed $3,600,000 with respect to the 2005 Fame Bonds may, to the extent
(and for so long as) permitted by the applicable bond indenture, remain
outstanding after the MERC Transaction notwithstanding the fact that none of the
Borrowers will own or operate MERC); and provided, further, that, other than
with respect to L/C Supported IRBs, such Indebtedness (including, without
limitation, Indebtedness of such type listed on Schedule 7.03) shall not exceed
$75,000,000 at any time outstanding;”.

 

14.                               Amendment to Section 7.03 (Indebtedness) of
the Credit Agreement.  Section 7.03 of the Credit Agreement is hereby further
amended by restating clause (q) thereof in its entirety as follows:

 

“(q) Guarantees of or similar arrangements with respect to Indebtedness of the
Excluded Subsidiaries and Foreign Subsidiaries in an amount not to exceed
$50,000,000 in the aggregate outstanding at any time (less, but without
duplication, the aggregate amount of all outstanding Investments in Excluded
Subsidiaries and Foreign Subsidiaries in accordance with Section 7.02(j)), it
being agreed, however, for purposes of this clause (q), that if, as of the date
any Guarantee or similar arrangement is made in an Excluded Subsidiary or
Foreign Subsidiary (or, if earlier, the date of any commitment to make such
Guarantee or similar arrangement), the ratio of (a) Consolidated Total Funded
Debt as of such date to (b) Consolidated EBITDA for the four consecutive fiscal
quarters ended immediately prior to such date, in each case on a pro forma basis
both before and after giving effect to such Guarantee or similar arrangement, is
less than 3.75 to 1.00, then the $50,000,000 basket referred to above shall be
deemed to be $60,000,000, provided, however, that if, after such date, such
ratio is equal to or exceeds 3.75 to 1.00, then such basket shall revert to
$50,000,000 (it being acknowledged, however, that the Borrowers shall not be in
breach of this provision due to any Guarantee or similar arrangement that was
made, or is the subject of a legally binding commitment made, under such higher
basket)”.

 

15.                               Amendment to Section 7.04(a) (Mergers and
Acquisitions) of the Credit Agreement.  Clause (ix) of Section 7.04(a) of the
Credit Agreement is hereby amended in its entirety as follows:

 

“(ix) total consideration to be paid by any one or more Borrowers in connection
with any acquisition or series of related acquisitions (including cash, deferred
payments, contingent or otherwise, and the aggregate amount of all Indebtedness
assumed or, in the case of any acquisition of Equity Interests, including all
Indebtedness of the target company) shall not exceed $20,000,000 without the
consent of the Administrative Agent and the Required Lenders, provided that if,
as of the date of any such acquisition, the ratio of (a) Consolidated Total
Funded Debt as of such date (after giving pro forma effect to such acquisition
and all Indebtedness assumed or incurred in connection therewith) to
(b) Consolidated EBITDA for the four consecutive fiscal quarters ended
immediately prior to such date is less than 3.75 to 1.00, then the $20,000,000
threshold referred to above shall be deemed to be a reference to $25,000,000 for
purposes of such acquisition.

 

--------------------------------------------------------------------------------


 

16.          Amendment to Section 7.04(b) (Disposition of Assets) of the Credit
Agreement.  Section 7.04(b) of the Credit Agreement is hereby amended by
restating the last sentence thereof in its entirety as follows:  “Following the
consummation of any Disposition permitted under this Agreement, the Borrowers
shall not Guarantee the Indebtedness of, or otherwise maintain any Investment
in, the Persons or assets sold in connection therewith except as expressly
permitted in (x) Sections 7.02(c) and 7.03(r) as to the FCR Disposition,
(y) Section 7.03(o) as to Indebtedness with respect to certain IRBs which may
remain outstanding after the MERC Transaction, and (z) Sections 7.02(n),
7.02(j), 7.03(q) and 7.03(s).”

 

17.          Amendment to Section 7.06 (Restricted Payments) of the Credit
Agreement.  Section 7.06 of the Credit Agreement is hereby amended by restating
the last sentence thereof in its entirety as follows:  “In addition the
Borrowers shall not prepay, redeem, convert, retire, repurchase or otherwise
acquire shares of any class of Equity Interests of the Borrowers or Non-Borrower
Subsidiaries without the prior written consent of the Administrative Agent and
the Required Lenders; provided, however, that Preferred Stock of the Parent may
be converted in accordance with its terms into other classes of Qualified
Preferred Stock and into common stock of the Parent without such consent.”

 

18.          Amendments to Section 7.11 of the Credit Agreement.  Section 7.11
of the Credit Agreement is hereby amended by deleting such Section in its
entirety and substituting in lieu thereof the following:

 

“7.11  Financial Covenants.  For the avoidance of doubt, notwithstanding
anything to the contrary in the Agreement, it is understood that the following
financial covenants shall be calculated exclusive of the assets, liabilities
(except for liabilities of the Excluded Subsidiaries that are recourse to the
Borrowers), net worth and operations of the Excluded Subsidiaries.

 

(a)           Minimum Interest Coverage Ratio.

 

(1)           As at the end of any fiscal quarter ending before the date on
which the Borrowers have consummated the Additional Equity Raise, the Borrowers
shall not permit the ratio of (a) Consolidated EBITDA for the period of four (4)
consecutive fiscal quarters then ending to (b) Consolidated Total Interest
Expense for such period to be less than the ratio set forth below opposite such
fiscal quarter:

 

Four Fiscal Quarters Ending

 

Minimum Interest Coverage Ratio

April 30, 2012 through July 31, 2012

 

2.15:1.00

October 31, 2012 through January 31, 2013

 

2.25:1.00

April 30, 2013 and thereafter

 

2.50:1.00

 

(2)           As at the end of any fiscal quarter ending on or after the date on
which the Borrowers have consummated the Additional Equity Raise, the Borrowers
shall not

 

--------------------------------------------------------------------------------


 

permit the ratio of (a) Consolidated EBITDA for the period of four
(4) consecutive fiscal quarters then ending to (b) Consolidated Total Interest
Expense for such period to be less than the ratio set forth below opposite such
fiscal quarter:

 

Four Fiscal Quarters Ending

 

Minimum Interest Coverage Ratio

April 30, 2012 through July 31, 2012

 

2.15:1.00

October 31, 2012

 

2.25:1.00

January 31, 2013

 

2.35:1.00

April 30, 2013 and thereafter

 

2.50:1.00

 

(b)           Maximum Consolidated Total Funded Debt to Consolidated EBITDA.

 

(1)           As at the end of any fiscal quarter ending before the date on
which the Borrowers have consummated the Additional Equity Raise, the Borrowers
shall not permit the ratio of (a) Consolidated Total Funded Debt as of such date
to (b) Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters then ending to exceed the ratio set forth below opposite such fiscal
quarter, as such ratio is lowered in accordance with the following sentence.  In
the event that the Borrowers receive gross cash proceeds as a result of one or
more Equity Issuances in an aggregate amount less than the amount that would
constitute an Additional Equity Raise, and (i) the Borrowers have consummated
the Target Acquisition on or before the last day of the applicable fiscal
quarter, the maximum ratios set forth in the table below shall be 0.25 lower
(based on the table as in effect on the First Amendment Date) for each
$25,000,000 of gross cash proceeds received from Equity Issuances on or before
the last day of the applicable fiscal quarter in excess of the first $25,000,000
so received or (ii) the Borrowers have not consummated the Target Acquisition on
or before the last day of the applicable fiscal quarter, the maximum ratios set
forth in the table below shall be 0.25 lower for each $25,000,000 of gross cash
proceeds received from Equity Issuances on or before the last day of the
applicable fiscal quarter; provided that in no event shall any ratio for any
quarter be lowered below the ratio that would be required under subparagraph
(2) immediately below in this clause (b) for the same quarter assuming the
Additional Equity Raise had been consummated.

 

Four Fiscal Quarters Ending

 

Maximum Consolidated Total
Funded Debt to Consolidated
EBITDA

April 30, 2012 through January 31, 2014

 

5:25:1.00

April 30, 2014 through January 31, 2015

 

5.00:1.00

April 30, 2015 through January 31, 2016

 

4.75:1.00

 

--------------------------------------------------------------------------------


 

Four Fiscal Quarters Ending

 

Maximum Consolidated Total
Funded Debt to Consolidated
EBITDA

April 30, 2016 and thereafter

 

4.50:1.00

 

(2)           As at the end of any fiscal quarter ending on or after the date on
which the Borrowers have consummated the Additional Equity Raise, the Borrowers
shall not permit the ratio of (a) Consolidated Total Funded Debt as of such date
to (b) Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters then ending to exceed the ratio set forth below opposite such fiscal
quarter:

 

Four Fiscal Quarters Ending

 

Maximum Consolidated Total
Funded Debt to Consolidated
EBITDA

April 30, 2012

 

5.25:1.00

July 31, 2012 through January 31, 2013

 

4.50:1.00

April 30, 2013 through January 31, 2014

 

4.25:1.00

April 30, 2014 and thereafter

 

4.00:1.00

 

Notwithstanding the foregoing, solely for the purposes of calculating
Consolidated Total Funded Debt to Consolidated EBITDA pursuant to this
Section 7.11(b), Excluded Interim Sub Debt shall not be included in Consolidated
Total Funded Debt during any period in which (and for so long as) such Excluded
Interim Sub Debt is properly designated as such under and in accordance with
Section 7.03(k).

 

(c)           Maximum Consolidated Senior Funded Debt to Consolidated EBITDA.

 

(1)           As at the end of any fiscal quarter ending before the date on
which the Borrowers have consummated the Additional Equity Raise, the Borrowers
shall not permit the ratio of (a) Consolidated Senior Funded Debt as of such
date to (b) Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters then ending to exceed the ratio set forth below opposite such fiscal
quarter, as such ratio is lowered in accordance with the following sentence.  In
the event that the Borrowers receive gross cash proceeds as a result of one or
more Equity Issuances in an aggregate amount less than the amount that would
constitute an Additional Equity Raise, and (i) the Borrowers have consummated
the Target Acquisition on or before the last day of the applicable fiscal
quarter, the maximum ratios set forth in the table below shall be 0.25 lower
(based on the table as in effect on the First Amendment Date) for each
$25,000,000 of gross cash proceeds received from Equity Issuances on or before
the last day of the applicable fiscal

 

--------------------------------------------------------------------------------


 

quarter in excess of the first $25,000,000 so received or (ii) the Borrowers
have not consummated the Target Acquisition on or before the last day of any
applicable fiscal quarter, the maximum ratios set forth in the table below shall
be 0.25 lower for each $25,000,000 of gross cash proceeds received from Equity
Issuances on or before the last day of the applicable fiscal quarter; provided
that in no event shall any ratio for any quarter be lowered below the ratio that
would be required under subparagraph (2) immediately below in this clause
(c) for the same quarter assuming the Additional Equity Raise had been
consummated.

 

Four Fiscal Quarters Ending

 

Maximum Consolidated Senior
Funded Debt to Consolidated
EBITDA

April 30, 2012 through January 31, 2014

 

3.25:1.00

April 30, 2014 through January 31, 2016

 

3.00:1.00

April 30, 2016 and thereafter

 

2.75:1.00

 

(2)           As at the end of any fiscal quarter ending on or after the date on
which the Borrowers have consummated the Additional Equity Raise, the Borrowers
shall not permit the ratio of (a) Consolidated Senior Funded Debt as of such
date to (b) Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters then ending to exceed the ratio set forth below opposite such fiscal
quarter:

 

Four Fiscal Quarters Ending

 

Maximum Consolidated Senior
Funded Debt to Consolidated
EBITDA

April 30, 2012

 

3.25:1.00

July 31, 2012 through January 31, 2014

 

3.00:1.00

April 30, 2014 and thereafter

 

2.75:1.00

 

(d)           Maximum Capital Expenditures.  During any fiscal year and tested
at the end of each fiscal year, the Borrowers and Non-Borrower Subsidiaries
shall not make any Capital Expenditure (or become legally obligated to make such
expenditures during such fiscal year) other than Capital Expenditures for
properties and assets used in the operation of the Borrowers’ or Non-Borrowers’
business not exceeding 1.5 times the sum of the Borrowers’ and the Non-Borrower
Subsidiaries’ consolidated depreciation expenses, depletion expenses and
landfill amortization expenses in such fiscal year.”

 

19.          Amendment to Section 7.14 (Actions Otherwise Prohibited By
Subordinated Debt or Second Lien Notes) of the Credit Agreement.  Section 7.14
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

 

--------------------------------------------------------------------------------


 

“7.14  Actions Otherwise Prohibited By Subordinated Debt, Second Lien Notes or
Preferred Stock.  Notwithstanding anything contained in this Article VII that
permits the Borrowers or any of their Subsidiaries to enter into transactions or
take certain actions, the Borrowers shall not enter into such transactions or
take such actions if otherwise prohibited from so doing by the terms of (x) the
Senior Subordinated Debt or the Second Lien Notes, after giving effect to any
effective and irrevocable written amendment to or waiver of the terms thereof, a
copy of which has been furnished to the Administrative Agent and which is in
form satisfactory to the Administrative Agent or (y) any Preferred Stock
outstanding from time to time, after giving effect to any effective written
amendment to or waiver of the terms thereof, a copy of which has been furnished
to the Administrative Agent.”

 

20.          Amendment to Section 7.17 (Upstream Limitations) of the Credit
Agreement.  Section 7.17 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

“7.17  Upstream Limitations.  None of the Borrowers shall enter into any
agreement, contract or arrangement (excluding this Agreement, the other Loan
Documents, the Senior Subordinated Debt Documents and the Second Lien Notes
Documents) restricting the ability of (i) the Borrowers to amend or modify this
Agreement or any other Loan Document, or (ii) any Borrower to pay or make
dividends or distributions in cash or kind to any Borrower or to make loans,
advances or other payments of whatsoever nature to any Borrower or to make
transfers or distributions of all or any part of such Borrower’s assets to a
Borrower; in each case other than (x) subject to the limitations in
Section 7.01(a) and (f), restrictions on specific assets which assets are the
subject of Equipment Financing Indebtedness to the extent permitted under
Section 7.03(c) or (e), and (y) customary anti-assignment provisions contained
in leases and licensing agreements entered into by such Borrower in the ordinary
course of its business.”

 

21.          Amendment to Article VII (Negative Covenants) of the Credit
Agreement.  Article VII of the Credit Agreement is hereby amended by appending
to the end thereof the following new Section 7.19:

 

“7.19  Preferred Stock.  None of the Borrowers (i) shall authorize or designate
any new class of Preferred Stock or (ii) shall, directly or indirectly (whether
by merger, consolidation, share exchange or otherwise), amend, supplement or
otherwise modify the terms of any Preferred Stock, in each case unless the
Administrative Agent shall have been provided reasonable prior written notice
thereof (including copies of the Organizational Documents and other documents
evidencing the terms thereof).  None of the Borrowers, shall, in any event, make
any amendment, supplement or modification to the Preferred Stock that would
cause a Qualified Preferred Stock to become a Non-Qualified Preferred Stock.  In
no event may the Parent issue any Preferred Stock at any time when a Default or
Event of Default exists or could reasonably be expected to result therefrom or
that would be prohibited by the terms of the Second Lien Notes or any
Subordinated Debt (after giving effect to any effective and

 

--------------------------------------------------------------------------------


 

irrevocable written amendment to or waiver of the terms thereof, a copy of which
has been furnished to the Administrative Agent and which is in form satisfactory
to the Administrative Agent).”

 

22.          Amendment to Section 8.01 (Events of Default) of the Credit
Agreement.  Section 8.01 of the Credit Agreement is hereby amended by restating
clause (n) thereof in its entirety as follows:  “(n)  if any event or condition
occurs that enables or permits (with all applicable grace periods having
expired) (i) any holder or the holders of the Second Lien Notes or any trustee
or agent on their behalf to cause the Second Lien Notes to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
their scheduled maturity date or (ii) any holder or the holders of any Preferred
Stock of the Borrowers to cause any liquidating payment or distribution on such
Preferred Stock to become due in cash, securities or other property of any
Borrower other than Equity Interests of Parent, or to require the prepayment,
redemption or repurchase thereof, in whole or in part, in cash, securities or
other property of any Borrower other than Equity Interests of Parent prior to
its scheduled maturity date, if any”.

 

23.          Amendment to Section 9.10 (Collateral Matters) of the Credit
Agreement.  Section 9.10 of the Credit Agreement is hereby amended by restating
clause (a)(ii) thereof in its entirety as follows:  “(ii) that is sold or to be
sold as part of or in connection with any sale (other than to a Borrower)
permitted hereunder or under any other Loan Document or that is transferred or
to be transferred as part of or in connection with any Investment (other than an
Investment in a Borrower) permitted hereunder or upon any Borrower being
released from its Obligations hereunder”.

 

24.          Amendment to Form of Compliance Certificate.  Exhibit D to the
Credit Agreement (Form of Compliance Certificate) is hereby amended and restated
in its entirety by the Exhibit D attached hereto as Annex 2.

 

25.          Consent to the Target Acquisition.  As more particularly described
in the Transaction Summary, the Borrower intends to consummate the Target
Acquisition for aggregate total consideration not to exceed $25,100,000, with
$22,600,000 anticipated to be paid in cash at closing and $2,500,000 of
contingent holdbacks under the Asset Purchase Agreement entered into in
connection therewith.  In reference to Section 7.04(a)(ix) of the Credit
Agreement, the Borrowers hereby request the written consent of the
Administrative Agent and the Lenders to the Target Acquisition, and each of the
Administrative Agent and the Lenders party hereto hereby consents to the Target
Acquisition on the terms, in all material respects, and for the aggregate
consideration, described in the Transaction Summary, subject to the satisfaction
of the conditions set forth in Annex 3 hereto, including that no Default or
Event of Default has occurred and is continuing or would result from the
consummation of the Target Acquisition.

 

26.          Consent to EBITDA Credits in connection with the Target
Acquisition.  The Borrowers hereby request the written consent of the
Administrative Agent to a pro forma credit to “Consolidated EBITDA” of
$3,800,000 (the “EBITDA Credit”) relating to the earnings of the Target for the
twelve months preceding the Target Acquisition, in each case for purposes of the
financial covenant calculations under Section 7.11 of the Credit Agreement
(other than for purposes of the covenant set forth in Section 7.11(a)), all as
more particularly set forth in the

 

--------------------------------------------------------------------------------


 

definition of Consolidated EBITDA.  Based on the information contained in the
Transaction Summary and the Borrowers’ representations and warranties made
hereby that the EBITDA Credit and all corresponding calculations are in
conformity with the Credit Agreement, and subject to the conditions set forth on
Annex 3 having been met, the Administrative Agent hereby approves the EBITDA
Credit.

 

27.          No Waiver.  Nothing contained herein shall be deemed to
(i) constitute a waiver of any Default or Event of Default that may heretofore
or hereafter occur or have occurred and be continuing or to otherwise modify any
provision of the Credit Agreement or any other Loan Document, or (ii) give raise
to any defenses or counterclaims to the Administrative Agent’s or any of the
Lenders’ right to compel payment of the Obligations when due or to otherwise
enforce their respective rights and remedies under the Credit Agreement and the
other Loan Documents.

 

28.          Amendment Fee.  The Borrowers hereby jointly and severally promise
to pay to each existing Lender which consents to this First Amendment, in
consideration of each such Lender entering into this First Amendment, a fee in
an amount equal to 25 basis points of such Lender’s Revolving Commitment as of
the date hereof (the “Amendment Fees”).  The Amendment Fees shall be
fully-earned as of the date hereof and shall be non-refundable.

 

29.          Conditions to Effectiveness.  This First Amendment (other than
Paragraphs 25 and 26 hereof) shall become effective as of the date when each of
the following conditions is satisfied (with Paragraphs 25 and 26 hereof becoming
effective upon the satisfaction of the additional conditions set forth on Annex
3 hereto relating to the Target Acquisition):

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each dated as of the date hereof and each in form and
substance satisfactory to the Administrative Agent unless otherwise specified:

 

(i)            counterparts of this First Amendment, properly executed by a
Responsible Officer of each of the Borrowers, and sufficient in number for
distribution to each party hereto;

 

(ii)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Borrower
as the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this First Amendment;

 

(iii)          a favorable opinion of Wilmer, Cutler, Pickering, Hale and Dorr,
LLP, counsel to the Parent and the other Borrowers organized in New York,
Delaware, Virginia and Massachusetts, addressed to the Administrative Agent and
the Lenders, in form and substance satisfactory to the Administrative Agent;

 

(iv)          a certificate signed by a Responsible Officer of each Borrower
certifying (A) that the conditions specified in this Paragraph 29 and
Section 4.02(a) and (b) of the Credit Agreement have been satisfied and (B) that
there has been no event or condition since the date of the audited financial
statements of the Parent and its Subsidiaries for the

 

--------------------------------------------------------------------------------


 

fiscal year ended April 30, 2011, that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect; and

 

(v)           such other assurances, certificates, documents, consents or
opinions as the Administrative Agent reasonably may require.

 

(b)           The Borrowers shall have paid to the Administrative Agent, for the
accounts of the applicable Lenders, the Amendment Fee.

 

(c)           The Borrowers shall have paid all fees, charges and disbursements
of counsel (including any local counsel) to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the date hereof.

 

30.          Representations and Warranties.  The Borrowers represent and
warrant to the Administrative Agent and the Lenders as follows:

 

(a)           The execution, delivery and performance of this First Amendment
and the transactions contemplated hereby (i) are within the corporate (or the
equivalent company or partnership) authority of each of the Borrowers, (ii) have
been duly authorized by all necessary corporate (or other) proceedings, (iii) do
not conflict with or result in any material breach or contravention of any
provision of law, statute, rule or regulation to which any of the Borrowers is
subject or any judgment, order, writ, injunction, license or permit applicable
to any of the Borrowers so as to materially adversely affect the assets,
business or any activity of the Borrowers, and (iv) do not conflict with any
provision of the corporate charter, articles or bylaws (or equivalent other
company or partnership documents) of the Borrowers or any agreement or other
instrument binding upon the Borrowers, including, without limitation, the Senior
Subordinated Notes Indenture, the Second Lien Notes Indenture and the Indenture
governing the 2005 Fame Bonds.

 

(b)           The execution, delivery and performance of this First Amendment
will result in valid and legally binding obligations of the Borrowers
enforceable against each in accordance with the respective terms and provisions
hereof and thereof, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other Applicable Laws relating to or
affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief or other equitable remedy is subject to the discretion of the court
before which any proceeding therefor may be brought.

 

(c)           The execution, delivery and performance by the Borrowers of this
First Amendment and the transactions contemplated hereby do not require any
approval or consent of, or filing with, any governmental agency or authority
other than those already obtained (copies of which have been delivered to the
Administrative Agent), if any.

 

(d)           The representations and warranties contained in Article V of the
Credit Agreement are true and correct in all material respects as of the date
hereof as though made on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date and except to
the extent of changes resulting from transactions contemplated or permitted by
this Agreement (as amended by the First Amendment) and changes occurring in the
ordinary

 

--------------------------------------------------------------------------------


 

course of business which singly or in the aggregate do not have a Material
Adverse Effect.  For purposes of this Paragraph 30(d), the representations and
warranties contained in Section 5.05(a) of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to Section 6.04(a) of
the Credit Agreement.

 

(e)           Both before and after giving effect to this First Amendment, no
Default or Event of Default under the Credit Agreement has occurred and is
continuing.

 

31.          Ratification, etc.  Except as expressly amended hereby, the Credit
Agreement, the other Loan Documents and all documents, instruments and
agreements related thereto are hereby ratified and confirmed in all respects and
shall continue in full force and effect.  This First Amendment and the Credit
Agreement shall hereafter be read and construed together as a single document,
and all references in the Credit Agreement, any other Loan Document or any
agreement or instrument related to the Credit Agreement shall hereafter refer to
the Credit Agreement as amended by this First Amendment.

 

32.          GOVERNING LAW.  THIS FIRST AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

33.          Counterparts.  This First Amendment may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
First Amendment by telecopy shall be as effective as delivery of an original
executed counterpart of this First Amendment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this First
Amendment to Amended and Restated Credit Agreement and Consent as a sealed
instrument as of the date first set forth above.

 

 

BORROWERS:

 

 

 

CASELLA WASTE SYSTEMS, INC.

 

 

 

 

 

By:

/S/ Edwin Johnson

 

 

Name:

Edwin Johnson

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

ALL CYCLE WASTE, INC.

 

ATLANTIC COAST FIBERS, INC.

 

B. AND C. SANITATION CORPORATION

 

BRISTOL WASTE MANAGEMENT, INC.

 

C.V. LANDFILL, INC.

 

CASELLA ALBANY RENEWABLES, LLC

 

CASELLA MAJOR ACCOUNT SERVICES, LLC

 

CASELLA RECYCLING, LLC

 

CASELLA RENEWABLE SYSTEMS, LLC

 

CASELLA TRANSPORTATION, INC.

 

CASELLA WASTE MANAGEMENT OF MASSACHUSETTS, INC.

 

CASELLA WASTE MANAGEMENT OF N.Y., INC.

 

CASELLA WASTE MANAGEMENT OF PENNSYLVANIA, INC.

 

CASELLA WASTE MANAGEMENT, INC.

 

CASELLA WASTE SERVICES OF ONTARIO LLC

 

CHEMUNG LANDFILL LLC

 

COLEBROOK LANDFILL LLC

 

CWM ALL WASTE LLC

 

FOREST ACQUISITIONS, INC.

 

GRASSLANDS INC.

 

GROUNDCO LLC

 

HAKES C&D DISPOSAL, INC.

 

HARDWICK LANDFILL, INC.

 

HIRAM HOLLOW REGENERATION CORP.

 

KTI BIO FUELS, INC.

 

KTI ENVIRONMENTAL GROUP, INC.

 

 

 

 

 

By:

/S/ Edwin Johnson

 

 

Name:

Edwin Johnson

 

 

Title:

Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

KTI NEW JERSEY FIBERS, INC.

 

KTI OPERATIONS, INC.

 

KTI SPECIALTY WASTE SERVICES, INC.

 

KTI, INC.

 

MAINE ENERGY RECOVERY COMPANY, LIMITED PARTNERSHIP

 

NEW ENGLAND WASTE SERVICES OF MASSACHUSETTS, INC.

 

NEW ENGLAND WASTE SERVICES OF ME, INC.

 

NEW ENGLAND WASTE SERVICES OF N.Y., INC.

 

NEW ENGLAND WASTE SERVICES OF VERMONT, INC.

 

NEW ENGLAND WASTE SERVICES, INC.

 

NEWBURY WASTE MANAGEMENT, INC.

 

NEWSME LANDFILL OPERATIONS LLC

 

NEWS OF WORCESTER LLC

 

NORTH COUNTRY ENVIRONMENTAL SERVICES, INC.

 

NORTHERN PROPERTIES CORPORATION OF PLATTSBURGH

 

PINE TREE WASTE, INC.

 

RESOURCE WASTE SYSTEMS, INC.

 

SCHULTZ LANDFILL, INC.

 

SOUTHBRIDGE RECYCLING & DISPOSAL PARK, INC.

 

SUNDERLAND WASTE MANAGEMENT, INC.

 

THE HYLAND FACILITY ASSOCIATES

 

U.S. FIBER, LLC

 

WASTE-STREAM INC.

 

WINTERS BROTHERS, INC.

 

 

 

 

 

By:

/S/ Edwin Johnson

 

 

Name:

Edwin Johnson

 

 

Title:

Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/S/ Maria F. Maia

 

 

Name:

Maria F. Maia

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

Bank of America, N.A., as a Revolving Lender, L/C

 

Issuer and Swing Line Lender

 

 

 

 

 

By:

/S/ Maria F. Maia

 

 

Name:

Maria F. Maia

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

 

As a Revolving Lender

 

 

 

 

 

By:

/S/ Tony G. Rice

 

 

Name:

Tony G. Rice

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Credit Agricole Corporate & Investment Bank,

 

As a Lender

 

 

 

 

 

By:

/S/ Michael Madnick

 

 

Name:

Michael Madnick

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/S/ Yuri Muzichenko

 

 

Name:

Yuri Muzichenko

 

 

Title:

Director

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

JP Morgan Chase Bank, N.A.

 

As a Lender

 

 

 

 

 

 

 

By:

/S/ Sonia E. Young

 

 

Name:

Sonia E. Young

 

 

Title:

Underwriter I

 

--------------------------------------------------------------------------------


 

 

TD Bank, N. A.

 

As a Lender

 

 

 

 

 

By:

/S/ E. Kirke Harte

 

 

Name:

E. Kirke Hart

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,

 

As a Lender

 

 

 

 

 

 

 

By:

/S/ Frank J. Jancar

 

 

Name:

Frank J. Jancar

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Union Bank N.A.

 

As a Lender

 

 

 

 

 

 

 

By:

/S/ Peter Thompson

 

 

Name:

Peter Thompson

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

(Schedule 7.03B)

 

[See Attached]

 

--------------------------------------------------------------------------------


 

Annex 1

 

Casella Waste Systems, Inc.

SCHEDULE 7.03 - PART B

Existing Indebtedness

Capital Lease Obligations / Financing Lease Obligations

February 28, 2011

 

Borrower

 

Lender

 

Description

 

Interest
Rate

 

Maturity
Date

 

Total Note
Amount

 

Periodic
Payment
Amount

 

1/31/2011

 

Principal
Payments

 

Balance 2/28/11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Casella Waste Systems, Inc.

 

Deere Credit, Inc.

 

Machinery and Equipment

 

4.72

%

Jan-15

 

403,864

 

6,418

 

339,585

 

5,082

 

334,503

 

 

 

 

 

 

 

 

 

 

 

403,864

 

 

 

339,585

 

5,082

 

334,503

 

2. Now England Waste Services of N.Y., Inc.

 

Caterpillar Financial Services Corp.

 

Clinton County LFGTE Engine Financing Lease Oblig.

 

6.70

%

Sep-15

 

3,196,600

 

39,352

 

2,547,355

 

25,114

 

2,522,241

 

 

 

 

 

 

 

 

 

 

 

3,196,600

 

 

 

2,547,355

 

25,114

 

2,522,241

 

3. Casella Waste Management, Inc.

 

Casella Associates

 

Rutland Building Lease

 

4.50

%

Apr-13

 

474,903

 

10,789

 

305,031

 

10,384

 

294,647

 

4. Casella Waste Management, Inc.

 

Casella Associates

 

Montpeller Building Lease

 

4.50

%

Apr-13

 

485,037

 

11,019

 

311,566

 

10,606

 

300,960

 

 

 

 

 

 

 

 

 

 

 

959,940

 

 

 

616,597

 

20,990

 

595,607

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grand Totals

 

 

 

 

 

 

 

 

 

3,503,537

 

51,185

 

3,452,352

 

 

--------------------------------------------------------------------------------


 

ANNEX 2

 

(Revised Form of Compliance Certificate)

 

[See Attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                  ,      

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 18, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Casella Waste
Systems, Inc., a Delaware corporation (the “Parent”) and each of its direct and
indirect Subsidiaries (other than Excluded Subsidiaries and Non-Borrower
Subsidiaries) identified therein (collectively, the “Borrowers”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer, and Swing Line Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                                of
the Parent, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on behalf of the Borrowers, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      The Borrowers have delivered the
year-end audited financial statements required by Section 6.04(a) of the Credit
Agreement for the fiscal year of the Borrowers ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      The Borrowers have delivered the
unaudited financial statements required by Section 6.04(b) of the Credit
Agreement for the fiscal quarter of the Parent and its Subsidiaries ended as of
the above date.  Such consolidated financial statements were prepared in
accordance with GAAP and fairly present the consolidated financial condition of
the Parent and its Subsidiaries as at the close of business on the date thereof
and the results of operations for the period then ended, subject only to normal
year-end audit adjustments and the absence of footnotes.

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Credit Agreement and has made, or has caused to
be made under his/her supervision, a detailed review of the transactions and
condition (financial or otherwise) of the Parent and its Subsidiaries during the
accounting period covered by such financial statements.

 

3.                                      A review of the activities of the Parent
and its Subsidiaries during such fiscal period has been made under the
supervision of the undersigned with a view to determining

 

--------------------------------------------------------------------------------


 

whether during such fiscal period the Parent and its Subsidiaries performed and
observed all its Obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned, no Default or Event of Default has
occurred and is continuing.]

 

—or—

 

[to the best knowledge of the undersigned, the following covenants contained in
Article VI and Article VII of the Credit Agreement as of the end of such fiscal
period have not been performed or observed and the following is a list of each
such Default or Event of Default and its nature and period of existence and a
summary of what actions the Borrowers propose to take with respect thereto and
attaching, in the event that such Default or Event of Default relates to
environmental matters, an Environmental Compliance Certificate:] and

 

4.                                      [Except to the extent described below,
the] [The] representations and warranties of the Borrowers contained in
Article V of the Credit Agreement or any other Loan Document are true and
correct on the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date and except to the extent of changes
resulting from transactions contemplated or permitted by the Credit Agreement
and changes occurring in the ordinary course of business which singly or in the
aggregate do not have a Material Adverse Effect.  For purposes of this
Compliance Certificate, the representations and warranties contained in
Section 5.05(a) of the Credit Agreement shall be deemed to refer to [the most
recent audited financial statements furnished pursuant to Section 4.01(a)(ix) or
Section 6.04(a) of the Credit Agreement, as applicable][the statements in
connection with which this Compliance Certificate is delivered].

 

[Describe any exceptions.] [For the avoidance of doubt, none of the foregoing
disclosures shall constitute an amendment or supplement to the disclosure
schedules attached to the Credit Agreement or any other Loan Document.]

 

5.                                      The financial covenant analyses and
information set forth on Schedule 1 attached hereto are true and accurate on and
as of the Financial Statement Date.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                            ,                 .

 

 

CASELLA WASTE SYSTEMS, INC., for

 

itself and each of the Borrowers referred to herein

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX 3

 

(Conditions to Effectiveness of Target Acquisition)

 

[See Attached]

 

--------------------------------------------------------------------------------


 

Annex 3

 

Conditions to Effectiveness of Target Acquisition

 

The effectiveness of the consents provided pursuant to Paragraphs 25 and 26 of
the First Amendment to which this Annex 3 is attached is subject to the
following (capitalized terms used herein shall have the meanings set forth in
the Credit Agreement, as amended by this First Amendment):

 

1.                                      Receipt by the Administrative Agent of
counterparts of this First Amendment, properly executed by a Responsible Officer
of the Borrowers, the Administrative Agent and the Required Lenders;

 

2.                                      Evidence satisfactory to the
Administrative Agent that the Parent has received at least $25,000,000 in gross
cash proceeds as a result of an Equity Issuance and has used (or will use
pursuant to any holdback payments made after the initial closing) the proceeds
thereof to pay the purchase consideration for the Target Acquisition (including
holdbacks as described in the Transaction Summary).

 

3.                                      Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of the Parent and each other
Borrower party to the Target Acquisition certifying that: (a) the Borrowers are
in current compliance with and, giving effect to the Target Acquisition
(including any borrowings made or to be made in connection therewith), will
continue to be in compliance with all of their covenants and agreements
contained in the Credit Agreement, including the financial covenants contained
in Section 7.11 of the Credit Agreement on a pro forma historical combined basis
as if the transaction occurred on the first day of the period of measurement,
(b) no Default or Event of Default has occurred and is continuing, and the
Target Acquisition will not otherwise create a Default or Event of Default under
the Credit Agreement (including by way of a cross-default to any other
Indebtedness that would constitute an Event of Default thereunder), (c) the
Target is predominantly in the same lines of business as the Borrowers, or
businesses reasonably related or incidental thereto, and (d) the business to be
acquired operates predominantly in the United States or Canada;

 

4.                                      After giving effect to the Target
Acquisition, all representations and warranties contained in the Loan Documents
shall continue to be true and correct in all material respects, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, with
any necessary updates to the schedules thereto approved by the Administrative
Agent;

 

5.                                      Evidence that the Security Documents
shall be effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a first-priority, legal, valid and enforceable
first security interest and Lien upon the assets of the Target consistent with
the requirements of Section 7.04(a) of the Credit Agreement, including, without
limitation, (a) UCC searches in the jurisdiction of organization or formation of
the Target and in each other jurisdiction, if any, requested by the
Administrative Agent, (b) copies of the financing statements on file in such
jurisdictions and evidence that no Liens exist other than Liens permitted under
the Credit Agreement (together with satisfactory payoff and/or release letters
and related lien

 

--------------------------------------------------------------------------------


 

terminations in connection with any Indebtedness being paid off pursuant to the
Target Acquisition or otherwise securing any of the assets being acquired), and
(c) tax, litigation, judgment, bankruptcy and/or intellectual property searches
requested by the Administrative Agent with respect to the Target, and (d) duly
filed UCC-1 financing statements for the Target (as deemed necessary by the
Administrative Agent) in each appropriate jurisdiction and office under the
Uniform Commercial Code and evidence of the completion of all other actions,
recordings and filings of or with respect to the Security Documents that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created thereby, and payment of all filing and recording fees and taxes
related thereto;

 

6.                                      Not later than seven (7) days prior to
the proposed acquisition date, delivery of: (a) a copy of the purchase
agreement, (b) the audited (if available, or otherwise unaudited) financial
statements for the preceding two (2) fiscal years (or such shorter period of
time as such entity has been in existence), (c) a summary of the Borrowers’ due
diligence review, (d) a Compliance Certificate demonstrating compliance with
Section 7.11 of the Credit Agreement on a pro forma historical combined basis as
if the transaction occurred on the first day of the period of measurement,
(e) written evidence that the board of directors and (if required by Applicable
Law) the shareholders, or equivalent thereof, of the Target have approved the
Target Acquisition and (f) such other information as the Administrative Agent
may reasonably request, which in each case shall be in form and substance
acceptable to the Administrative Agent;

 

7.                                      Written evidence of the receipt of all
applicable third party consents to the transfer of any acquired permits,
licenses and contracts (subject to waiver of the parties pursuant to the
purchase agreement, any such waiver to be approved by the Administrative Agent);
and

 

8.                                      Written evidence that the board of
directors, or equivalent thereof, of each of the applicable Borrowers have
approved the Target Acquisition.

 

If practicable, the Borrowers shall also deliver to the Administrative Agent a
duly executed Joinder Agreement (and related deliverables) executed by any new
direct or indirect Subsidiary (other than any Excluded Subsidiary or
Non-Borrower Subsidiary) of the Parent formed or acquired in connection with the
Target Acquisition (it being agreed that the Borrowers shall have up to 10
Business Days after the acquisition to provide the Joinder Agreement and related
deliverables in accordance with Section 6.19 of the Credit Agreement).

 

--------------------------------------------------------------------------------